ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-404, concluding that CHONG S. KIM of PALISADES PARK, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for a period of three months for violating RPC 1.8(a)(conflict of interest—business transaction with client), RPC 1.15(d) and Rule 1:21-6 (record-keeping violations), RPC 7.1(a)(false or misleading communications about the lawyer’s services, or any matter in which the lawyer has or seeks a professional involvement), RPC 7.5(a)(using a firm name, letterhead or other professional designation that violates *456RPC 7.1), and RPC 7.5(b)(failing to indicate the jurisdictional limitations on lawyers not licensed to practice in the jurisdiction where the office is located);
And the Disciplinary Review Board having further concluded that after reinstatement to practice, respondent should be required to submit monthly reconciliations of his attorney trust account to the Office of Attorney Ethics on a quarterly basis for a period of two years;
And the Court having determined from its review of the matter that respondent should repay the loan in the Griffith matter;
And good cause appearing;
It is ORDERED that CHONG S. KIM is suspended from the practice of law for a period of three months, effective February 10, 2017, and until the further Order of the Court; and it is further
ORDERED that after reinstatement to the practice of law, respondent shall submit to the Office of Attorney Ethics, monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years, and until further Order of the Court; and it is further
ORDERED that respondent shall comply with the agreement to repay the loan in the Griffith matter as submitted to the Court on December 5, 2016, and shall provide the Office of Attorney Ethics with proof of repayment; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*457ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.